Case 2:18-cv-02421-JFW-E Document 243-5 Filed 03/04/19 Page 1 of 2 Page ID #:6302




                            Exhibit C
Case 2:18-cv-02421-JFW-E Document 243-5 Filed 03/04/19 Page 2 of 2 Page ID #:6303
  Filiberto Agusti
  202 429 6428 direct
  202 261 7512 fax
  fagusti@steptoe.com

  1330 Connecticut Avenue, NW
  Washington, DC 20036-1795
  202 429 3000 main
  www.steptoe.com




                                           February 8, 2019

  Via EMAIL and FEDERAL EXPRESS

  Mitchell A. Kamin, Esq.
  Covington & Burling LLP
  1999 Avenue of the Stars
  Los Angeles, CA 90067-4643
  +1 424 332 4759
  mkamin@cov.com

                            Re:   Your Letter of February 7, 2019

  Dear Mitchell:

          We received your letter dated February 7, 2019, regarding the Complaint we filed in the
  United States District Court for the District of Columbia on behalf of Broidy Capital
  Management and Elliott Broidy. Although we disagree with your interpretation of the Protective
  Order filed in the previous action before the United States District Court for the Central District
  of California, we are committed to resolving our differences.

          First, with respect to the specific concern you identified, the D.C. District Court has just
  granted a motion we filed today to withdraw and strike the original public Complaint, Dkt. No. 1,
  from the record and to file a corrected Complaint that redacts the material referenced in your
  letter. We regret the inadvertent non-redaction of the single sentence you identified, and we
  have taken prompt action to cure the disclosure. We believe our prompt action has avoided any
  prejudice to your client.

          Second, we would like to meet and confer with you regarding the other outstanding
  issues in your letter. We are available to discuss Monday, February 11, at 1:00 p.m. Pacific
  Standard Time, or at another mutually agreeable time.

                                                               Sincerely,



                                                               Filiberto Agusti
